Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of EDTA, Cationic collector, Pentosan depressant, and iron ion in the reply filed on 6/11/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because just with the 4 groupings set out in the restriction there are 48 different permutations. The examiner asserts that a reasonable burden exists. Claim 11 is withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cruz (2015)-dissertation. The Cruz dissertation discloses the  by complexing with the ions. Cruz employs a corn starch depressant (maisena) as noted at [36, 5.2] Reagents and an ether monoamine cationic collector [36, 5.2] and operates at a pH of 10.5 [abstract]. The multivalent ion concentrations are noted at [51, paragraph 4].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruz dissertation as applied to claim 1 above, and further in view of Da Costa (US 2015/0196926) – cited by applicant. Da Costa ‘926 discloses the use of carbohydrate depressants containing pentosan units having indigestible β 1-4 linkages between the sugar units and lacks a food value unlike their cousin carbohydrates, starches, which have an α 1-4 linkage and can be digested by humans. These pentosan containing carbohydrates are derived from grasses and woods or plant cell walls. The pentosane carbohydrates are meant to replace the starch type carbohydrate in the cationic reverse flotation of iron ore [0003], [0052]. As such, it would have been obvious for one of ordinary skill to replace the corn starch depressant of Cruz for the pentosane containing . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML